                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION


MICHAEL E. WHALEN                                                                    PLAINTIFF

                                                                          NO. 3:19cv00059-JMV

COMMISSIONER OF SOCIAL SECURITY                                                    DEFENDANT


                                      FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint pursuant to 42 U.S.C. § 405(g)

for judicial review of an unfavorable final decision of the Commissioner of the Social Security

Administration regarding an application for a period of disability and disability insurance

benefits. The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Fifth Circuit. The Court, having reviewed the record, the administrative transcript, the briefs of

the parties, and the applicable law and having heard oral argument, finds as follows, to-wit:

       For the reasons announced by the Court on the record at the conclusion of oral argument

during a hearing held today, the Court finds there is no reversible error, and the Commissioner’s

decision is supported by substantial evidence in the record. Therefore, the decision of the

Commissioner is hereby AFFIRMED.

       SO ORDERED AND ADJUDGED this, the 24th day of February, 2020.


                                             /s/ Jane M. Virden
                                             U. S. MAGISTRATE JUDGE
